Title: To John Adams from Timothy Pickering, 7 September 1797
From: Pickering, Timothy
To: Adams, John



Sir
Department of State Trenton Sept. 7. 1797.

Since my last letter was forwarded, I have received the inclosed letters from Judge Patterson & Mr. McHenry, mentioning the names and characters of candidates for the office of Treasurer of the mint. Probably more will be presented; and as the prevalence of the fever in Philadelphia will for some time interrupt the operations of the mint, there will be no inconvenience in suspending your choice.
The accounts from the city concerning the yellow fever are various: but those most to be relied on indicate its increase. A  letter, which I recd. yesterday from Mr. Wolcott, (from the Treasury Office at Gray Gardens) says “the state of things in the city will I think keep us out till late in October.”
Three packages of Mediterranean passports have come to hand, with your signature on them.
I have the honor to be / with great respect, / Sir, your most obt. servt.

Timothy Pickering.P.S. Dr. Jackson’s and Williams’s letters to me ed to forward in my last  they had  written to you. 